DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 01/18/22.
The reply filed 01/18/22 affects the Application 16/739,547 as follows:
1.     Claims 1, 8, 9, 11, 18, 23, 24, 27-29, 36, 37, 43, 45 have been amended. Claims 6, 7, 10, 22, 25, 26 have been canceled. New claims 48-56 have been added. Applicant’s amendments have overcome the rejection made under 35 U.S.C. 112(b). The rejections of the office action mailed 12/29/21 have been modified as necessitated by Applicant’s amendments. Claims 1-5, 8, 9, 11-21, 23, 24, 27-39 and 43-56, the invention of Group I are prosecuted by the examiner. 
2.     The responsive is contained herein below.
Claims 1-5, 8, 9, 11-21, 23, 24, 27-39 and 43-56 are pending in application

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 12-21, 23-24, 27-35, 46-48 are rejected under 35 U.S.C. 103(a) as being unpatentable over Reinmuller (US 5,731,298 A) in view of Stroumpoulis et al. (US 20110077737 A1).
Claim 1 is drawn to a crosslinked polymeric network comprising a reaction product of a first glycosaminoglycan, a second glycosaminoglycan, and a first crosslinking agent, wherein the first glycosaminoglycan is different than the second glycosaminoglycan; and (b) one or more third glycosaminoglycans crosslinked with the reaction product. 
Reinmuller discloses cross-linked glycosaminoglycans (crosslinked polymetric network) in which two or several of the same and/or different glycosaminoglycans are linked together to form a molecular unit. The cross-linking is preferably carried out by chelate formation, complex formation and/or salt formation and in particular by a chemical cross-linking (see col. 3, lines 11-17).  Furthermore, Reinmuller discloses that the cross-linked glycosaminoglycans used according to the invention can be produced in a well-known manner. The chemical cross-linking in this process is usually carried out by cross-linking with bifunctional reactive agents such as e.g. glutaraldehyde or carbodiimide; it is, however, also for example possible to produce cross-linking via amide bonds by means of bifunctional amino acids such as lysine, protamines or albumins (see col. lines 37-44).  Also, Reinmuller discloses that it is preferable to cross-link identical glycosaminoglycans are preferably and then use them according to the invention but it is also possible according to the invention to use a combination of two or more different or partially different glycosaminoglycans. In a particularly preferred embodiment, glycosaminoglycans with an extremely long chain (molecular weight preferably between 100,000 and 1,000,000) are used; in this case the degree of cross-linking can then remain low (see col. 3, lines 54-62).  
In addition, Reinmuller discloses that natural glycosaminoglycans that are preferably used are those that occur in human connective tissue in particular e.g. hyaluronic acid, heparin, heparin sulfate, chondroitin sulfate, and that sulfated polysaccharides are preferably used as synthetic glycosaminoglycans (see col. 3, lines 22-26).  
The difference between Applicant’s claimed compound or composition and the compound or composition of Reinmuller is that Reinmuller do not disclose that their compound or composition has more than one cross-linking agent or crosslinker.
Stroumpoulis et al. disclose to multifunctional polyethylene glycol-based crosslinking agents, hydrogel compositions comprising a matrix polymer crosslinked with such crosslinking agents, and methods of treating a soft tissue condition using such hydrogel compositions (see abstract). Furthermore, Stroumpoulis et al. disclose that a hydrogel composition comprising crosslinked polymers may be crosslinked with two or more different types of multifunctional PEG-based crosslinking agents. The hydrogel composition may further comprise matrix polymers crosslinked with a non-PEG-based crosslinking agent, and that the non-PEG-based crosslinking agent may be divinyl sulfone (DVS), 1,4-butanediol diglycidyl ether ( BDDE), 1,2-bis(2,3-epoxypropoxy)ethylene (EGDGE), 1,2,7,8-diepoxyoctane (DEO), biscarbodiimide (BCDI), adipic dihydrazide (ADH), bis(sulfosuccinimidyl)suberate (BS), hexamethylenediamine (NMDA), 1-(2,3-epoxypropyl)-2,3-epoxycyclohexane, or any combination thereof (see page 1, [0008]). Also, Stroumpoulis et al. disclose that matrix polymers, such as e.g., polysaccharides polymers like glycosaminoglycan polymers, may be crosslinked with only one type of multifunctional PEG-based crosslinker or with two or more different types of multifunctional PEG-based crosslinkers (see pae 4, [0023]). 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Reinmuller and Stroumpoulis et al. to prepare a hydrogel product, composition or crosslinked polymeric network, comprising a reaction product of a first glycosaminoglycan, a second glycosaminoglycan, and a first crosslinking agent, wherein the first glycosaminoglycan is different than the second glycosaminoglycan as taught by Reinmuller and to use a second crosslinking agent as taught by Stroumpoulis et al., and to also crosslink a third glycosaminoglycan with the reaction product as taught or suggested by Reinmuller, based on factors such as the availability and cost, such as to use it to treat scars, especially since both  Reinmuller discloses that his crosslinked glycosaminoglycans gel composition can be used to treat skin condition such as scars and Stroumpoulis et al. also disclose or suggest that their crosslinked glycosaminoglycans gel composition or filler can also be used to treat skin condition such as scars.
One having ordinary skill in the art would have been motivated in view of Reinmuller and Stroumpoulis et al. to prepare a hydrogel product, composition or crosslinked polymeric network, comprising a reaction product of a first glycosaminoglycan, a second glycosaminoglycan, and a first crosslinking agent, wherein the first glycosaminoglycan is different than the second glycosaminoglycan as taught by Reinmuller and to use a second crosslinking agent as taught by Stroumpoulis et al., and to also crosslink a third glycosaminoglycan with the reaction product as taught or suggested by Reinmuller, based on factors such as the availability and cost, such as to use it to treat scars, especially since both  Reinmuller discloses that his crosslinked glycosaminoglycans gel composition can be used to treat skin condition such as scars and Stroumpoulis et al. also disclose or suggest that their crosslinked glycosaminoglycans gel composition or filler can also be used to treat skin condition such as scars.
It should be note that it is obvious to use common well known crosslinkers such as the polyhydric alcohols, glycerol and ethylene glycol that are used to crosslink polysaccharides such as glycosaminoglycans. Also, it is obvious to use glycosaminoglycans of the same molecular weights and % by weight as disclosed by Reinmuller and Stroumpoulis et al.  Furthermore, it is obvious to use carbodimides disclosed or taught by Stroumpoulis et al. Also, the use of carbodimides as crosslinking agents for polysaccharides such as glycosaminoglycan is well known in the art, and is well within the purview of a skilled artisan. In addition, it is obvious to prepare a wound dressing as taught or suggested by Reinmuller.

Claims 4, 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Reinmuller and Stroumpoulis et al. as applied in claim 1 above, and further in view of Fu et al. (Carbohydrate Polymers 169 (2017) 332–340).
The difference between Applicant’s claimed compound or composition and the compound or composition of Reinmuller and Stroumpoulis et al. is that Reinmuller and Stroumpoulis et al. do not disclose that their compound or composition is cross-linked with the specific represented crosslinked structure.
Fu et al. disclose hyaluronic acid (HA)-based hydrogels crosslinked with azide-modified poly(ethylene glycol) (PEG) (see abstract).  Also, Fu et al. disclose tetrahydroxyl PEG (2) used in the preparation of azide-modified poly(ethylene glycol) (PEG) (see page 335, scheme 1 and section 3.1)  
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Reinmuller, Stroumpoulis et al. and Fu et al. to prepare a hydrogel product, composition or crosslinked polymeric network, comprising a reaction product of a first glycosaminoglycan, a second glycosaminoglycan, and a first crosslinking agent, such as tetrahydroxyl PEG crosslinker disclosed by Fu et al. that has the same specific represented crosslinked structure like in Applicant compound, since Stroumpoulis et al. disclose that tetrafunctional polyethylene glycol-based crosslinking agent can be used, and also wherein the first glycosaminoglycan is different than the second glycosaminoglycan as taught by Reinmuller and to use a second crosslinking agent as taught by Stroumpoulis et al., and to also crosslink a third glycosaminoglycan with the reaction product as taught or suggested by Reinmuller, based on factors such as the availability and cost, such as to use it to treat scars, especially since both  Reinmuller discloses that his crosslinked glycosaminoglycans gel composition can be used to treat skin condition such as scars and Stroumpoulis et al. also disclose or suggest that their crosslinked glycosaminoglycans gel composition or filler can also be used to treat skin condition such as scars.
One having ordinary skill in the art would have been motivated in view of Reinmuller, Stroumpoulis et al. and Fu et al. to prepare a hydrogel product, composition or crosslinked polymeric network, comprising a reaction product of a first glycosaminoglycan, a second glycosaminoglycan, and a first crosslinking agent, such as tetrahydroxyl PEG crosslinker disclosed by Fu et al. that has the same specific represented crosslinked structure like in Applicant compound, since Stroumpoulis et al. disclose that tetrafunctional polyethylene glycol-based crosslinking agent can be used, and also wherein the first glycosaminoglycan is different than the second glycosaminoglycan as taught by Reinmuller and to use a second crosslinking agent as taught by Stroumpoulis et al., and to also crosslink a third glycosaminoglycan with the reaction product as taught or suggested by Reinmuller, based on factors such as the availability and cost, such as to use it to treat scars, especially since both  Reinmuller discloses that his crosslinked glycosaminoglycans gel composition can be used to treat skin condition such as scars and Stroumpoulis et al. also disclose or suggest that their crosslinked glycosaminoglycans gel composition or filler can also be used to treat skin condition such as scars.

Claims 36-39, 49, 50 are rejected under 35 U.S.C. 103(a) as being unpatentable over Reinmuller and Stroumpoulis et al. as applied in claim 1 above, and further in view of Matsuda et al. (US 6,075,066 A).
The difference between Applicant’s claimed compound or composition and the compound or composition of Reinmuller and Stroumpoulis et al. is that Reinmuller and Stroumpoulis et al. do not disclose that their compound or composition is biomedical device having a coating on a surface. 
Matsuda et al. disclose that contact lens can comprise crosslinked-glycosaminoglycans (see abstract; see also col. 8, lines 27-65).).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Reinmuller, Stroumpoulis et al. and Matsuda et al. to prepare a biomedical device that is a contact lens as taught by Matsuda et al. that comprises crosslinked polymeric network or composition, comprising a reaction product of a first glycosaminoglycan, a second glycosaminoglycan, and a first crosslinking agent, wherein the first glycosaminoglycan is different than the second glycosaminoglycan as taught by Reinmuller and to use a second crosslinking agent as taught by Stroumpoulis et al., and to also crosslink a third glycosaminoglycan with the reaction product as taught or suggested by Reinmuller based on factors such as the availability and cost, especially since both  Reinmuller discloses that his crosslinked glycosaminoglycans gel composition can be used to treat skin condition such as scars and Stroumpoulis et al. also disclose or suggest that their crosslinked glycosaminoglycans gel composition or filler can also be used to treat skin condition such as scars, and also since Matsuda et al. disclose that the lens are highly water-absorbable and forms flexible contacting surface having excellent compatibility with the ophthalmic tissue.
One having ordinary skill in the art would have been motivated in view of Reinmuller, Stroumpoulis et al. and Matsuda et al. to prepare a biomedical device that is a contact lens as taught by Matsuda et al. that comprises crosslinked polymeric network or composition, comprising a reaction product of a first glycosaminoglycan, a second glycosaminoglycan, and a first crosslinking agent, wherein the first glycosaminoglycan is different than the second glycosaminoglycan as taught by Reinmuller and to use a second crosslinking agent as taught by Stroumpoulis et al., and to also crosslink a third glycosaminoglycan with the reaction product as taught or suggested by Reinmuller, based on factors such as the availability and cost, especially since both  Reinmuller discloses that his crosslinked glycosaminoglycans gel composition can be used to treat skin condition such as scars and Stroumpoulis et al. also disclose or suggest that their crosslinked glycosaminoglycans gel composition or filler can also be used to treat skin condition such as scars, and also since Matsuda et al. disclose that the lens are highly water-absorbable and forms flexible contacting surface having excellent compatibility with the ophthalmic tissue.
Claims 43-45, 51, 52 are rejected under 35 U.S.C. 103(a) as being unpatentable over Reinmuller and Stroumpoulis et al. as applied in claim 1 above, and further in view of Chandrasekaran et al. (WO 8906964 A).
The difference between Applicant’s claimed compound or composition and the compound or composition of Reinmuller and Stroumpoulis et al. is that Reinmuller and Stroumpoulis et al. do not disclose an aqueous ophthalmic composition that comprises their crosslinked-glycosaminoglycans composition.
Chandrasekaran et al. disclose topical ophthalmic medicament delivery system comprises an aqueous suspension containing a lightly crosslinked carboxyl-containing polymer (see abstract). Also, Chandrasekaran et al. disclose that ophthalmic medicament composition can have an osmolality of 10-400 mOsM (see abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Reinmuller, Stroumpoulis et al. and Chandrasekaran et al. to prepare an aqueous ophthalmic composition that comprises their crosslinked-glycosaminoglycans composition that has an osmolality as taught by Chandrasekaran et al. such as 400 mOsmol or 400 mOsmol/kg in order to use it as an ophthalmic medicament or care product that comprises crosslinked polymeric network or composition, comprising a reaction product of a first glycosaminoglycan, a second glycosaminoglycan, and a first crosslinking agent, wherein the first glycosaminoglycan is different than the second glycosaminoglycan as taught by Reinmuller and to use a second crosslinking agent as taught by Stroumpoulis et al., 
and to also crosslink a third glycosaminoglycan with the reaction product as taught or suggested by Reinmuller, based on factors such as the availability and cost, especially since both  Reinmuller discloses that his crosslinked glycosaminoglycans gel composition can be used to treat skin condition such as scars and Stroumpoulis et al. also disclose or suggest that their crosslinked glycosaminoglycans gel composition or filler can also be used to treat skin condition such as scars, and also since Chandrasekaran et al. disclose that their composition can be used as an ophthalmic medicament.
One having ordinary skill in the art would have been motivated in view of Reinmuller, Stroumpoulis et al. and Chandrasekaran et al. to prepare an aqueous ophthalmic composition that comprises their crosslinked-glycosaminoglycans composition that has an osmolality as taught by Chandrasekaran et al. such as 400 mOsmol or 400 mOsmol/kg in order to use it as an ophthalmic medicament or care product that comprises crosslinked polymeric network or composition, comprising a reaction product of a first glycosaminoglycan, a second glycosaminoglycan, and a first crosslinking agent, wherein the first glycosaminoglycan is different than the second glycosaminoglycan as taught by Reinmuller and to use a second crosslinking agent as taught by Stroumpoulis et al., and to also crosslink a third glycosaminoglycan with the reaction product as taught or suggested by Reinmuller, based on factors such as the availability and cost, especially since both  Reinmuller discloses that his crosslinked glycosaminoglycans gel composition can be used to treat skin condition such as scars and Stroumpoulis et al. also disclose or suggest that their crosslinked glycosaminoglycans gel composition or filler can also be used to treat skin condition such as scars, and also since Chandrasekaran et al. disclose that their composition can be used as an ophthalmic medicament.

Allowable Subject Matter
The compounds or composition of prior art documents are structurally or chemically different to the compounds or composition of claims 8, 9, 11, 53-56 and these differences are not suggested in the prior art, nor are obvious over the prior art.  For example the compounds these compound have crosslinkers that are not taught or suggested in the prior art. 

Response to Arguments
Applicant's arguments with respect to claim 1-5, 12-21, 23, 24, 27-39 and 43-52 have been considered but are not found convincing.
The Applicant argues that Reinmuller and Stroumpoulis fail to disclose or suggest at least the newly-added feature of independent claim 1.
However, Reinmuller disclose that a combination of two or more different or partially different glycosaminoglycans can be used. This means, implies or suggests that a third glycosaminoglycans (as claimed in claim 1) can be used or glycosaminoglycans crosslinked with the reaction product. Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Reinmuller and Stroumpoulis et al. to prepare a hydrogel product, composition or crosslinked polymeric network, comprising a reaction product of a first glycosaminoglycan, a second glycosaminoglycan, and a first crosslinking agent, wherein the first glycosaminoglycan is different than the second glycosaminoglycan as taught by Reinmuller and to use a second crosslinking agent as taught by Stroumpoulis et al., and to also crosslink a third glycosaminoglycan with the reaction product as taught or suggested by Reinmuller, based on factors such as the availability and cost, such as to use it to treat scars, especially since both  Reinmuller discloses that his crosslinked glycosaminoglycans gel composition can be used to treat skin condition such as scars and Stroumpoulis et al. also disclose or suggest that their crosslinked glycosaminoglycans gel composition or filler can also be used to treat skin condition such as scars.
The Applicant argues Stroumpoulis fails to cure the fundamental deficiencies of Reinmuller, and the collective teachings of Reinmuller and Stroumpoulis fail to disclose or suggest at least the newly-added features of claim 1.
However, Reinmuller disclose that a combination of two or more different or partially different glycosaminoglycans can be used. This means, implies or suggests that a third glycosaminoglycans (as claimed in claim 1) can be used or glycosaminoglycans crosslinked with the reaction product. And, Stroumpoulis et al. disclose to multifunctional polyethylene glycol-based crosslinking agents, hydrogel compositions comprising a matrix polymer crosslinked with such crosslinking agents, and methods of treating a soft tissue condition using such hydrogel compositions (see abstract). Furthermore, Stroumpoulis et al. disclose that a hydrogel composition comprising crosslinked polymers may be crosslinked with two or more different types of multifunctional PEG-based crosslinking agents. The hydrogel composition may further comprise matrix polymers crosslinked with a non-PEG-based crosslinking agent, and that the non-PEG-based crosslinking agent may be divinyl sulfone (DVS), 1,4-butanediol diglycidyl ether ( BDDE), 1,2-bis(2,3-epoxypropoxy)ethylene (EGDGE), 1,2,7,8-diepoxyoctane (DEO), biscarbodiimide (BCDI), adipic dihydrazide (ADH), bis(sulfosuccinimidyl)suberate (BS), hexamethylenediamine (NMDA), 1-(2,3-epoxypropyl)-2,3-epoxycyclohexane, or any combination thereof (see page 1, [0008]). Also, Stroumpoulis et al. disclose that matrix polymers, such as e.g., polysaccharides polymers like glycosaminoglycan polymers, may be crosslinked with only one type of multifunctional PEG-based crosslinker or with two or more different types of multifunctional PEG-based crosslinkers (see pae 4, [0023]). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Reinmuller and Stroumpoulis et al. to prepare a hydrogel product, composition or crosslinked polymeric network, comprising a reaction product of a first glycosaminoglycan, a second glycosaminoglycan, and a first crosslinking agent, wherein the first glycosaminoglycan is different than the second glycosaminoglycan as taught by Reinmuller and to use a second crosslinking agent as taught by Stroumpoulis et al., and to also crosslink a third glycosaminoglycan with the reaction product as taught or suggested by Reinmuller, based on factors such as the availability and cost, such as to use it to treat scars, especially since both  Reinmuller discloses that his crosslinked glycosaminoglycans gel composition can be used to treat skin condition such as scars and Stroumpoulis et al. also disclose or suggest that their crosslinked glycosaminoglycans gel composition or filler can also be used to treat skin condition such as scars.
The Applicant argues that one skilled in the art would not look to the pharmaceutical composition of Reinmuller to arrive at a biomedical device having the coating on a surface thereof.
However, the above rejection was made by applying Reinmuller, Stroumpoulis et al. and Matsuda et al. references. And thus, Reinmuller do not have to teach a biomedical device having the coating on a surface thereof. More importantly, Matsuda et al. disclose that contact lens can comprise crosslinked-glycosaminoglycans (see abstract; see also col. 8, lines 27-65).).
Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Reinmuller, Stroumpoulis et al. and Matsuda et al. to prepare a biomedical device that is a contact lens as taught by Matsuda et al. that comprises crosslinked polymeric network or composition, comprising a reaction product of a first glycosaminoglycan, a second glycosaminoglycan, and a first crosslinking agent, wherein the first glycosaminoglycan is different than the second glycosaminoglycan as taught by Reinmuller and to use a second crosslinking agent as taught by Stroumpoulis et al., and to also crosslink a third glycosaminoglycan with the reaction product as taught or suggested by Reinmuller, based on factors such as the availability and cost, especially since both  Reinmuller discloses that his crosslinked glycosaminoglycans gel composition can be used to treat skin condition such as scars and Stroumpoulis et al. also disclose or suggest that their crosslinked glycosaminoglycans gel composition or filler can also be used to treat skin condition such as scars, and also since Matsuda et al. disclose that the lens are highly water-absorbable and forms flexible contacting surface having excellent compatibility with the ophthalmic tissue.
The Applicant argues that Applicant’s claimed arrangement, however, recites a biomedical device having a coating on a surface thereof, the coating comprising one or more crosslinked polymeric networks comprising a reaction product of a first glycosaminoglycan, a second glycosaminoglycan, and a first crosslinking agent, wherein the first glycosaminoglycan is different than the second glycosaminoglycan. Contrary to the claimed arrangement, Matsuda teaches using a hard photocured crosslinked-glycosaminoglycan as a hard base material and coating the ophthalmic tissue-contacting surface of the hard base material with a thin film of a flexible raw material. Accordingly, Matsuda fails to cure the fundamental deficiencies of Reinmuller, and the collective teachings of Reinmuller, Stroumpoulis and Matsuda fail to disclose each and every element of claims 36-39.
However, Matsuda et al. disclose that “it is possible to give the material both advantages of HCL and SCL to some degree by using a hard photocured crosslinked-glycosaminoglycan as a base material and coating the ophthalmic tissue-contacting surface of the hard base with a thin film of a flexible raw material. For example, two different photoreactive glycosaminoglycans (a high DS raw material and a low DS raw material) are used respectively as the base material and the thin film” (see col. 8, lines 28-48).  That is, with respect to the coating material, Matsuda et al. disclose coating with a thin film, and also disclose or suggest that a low DS (degree of substitution) raw material can be the thin film (which is coated on the base material) and that a photoreactive glycosaminoglycan can the thin film (i.e.; the coating material).  This means, implies or suggests that photoreactive glycosaminoglycans or glycosaminoglycans can be the coating material of the lens. In fact, Matsuda et al. disclose or suggest that a photocuring and crosslinking reaction can occur in the base portion, in the thin film portion and their interface portions to give integral molding of a material to be worn on the eyeball, which has a three layer structure in which the inside and outside surfaces of the base portion are coated with thin films (see col., 8, lines 39-55). This, means, implies or suggests that the thin film material can be crosslinked and can be on the surface of the base portion (i.e.; coated thereon) and thus further implies or suggests that the glycosaminoglycans which comprises the thin film can be crosslinked. Therefore, based on Reinmuller, Stroumpoulis et al. and Matsuda et al. it is obvious to use glycosaminoglycans or crosslinked glycosaminoglycans to coat the surface of a lens as taught by Matsuda et al., especially since Matsuda et al. disclose or suggest that glycosaminoglycans can be used as coating material. Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Reinmuller, Stroumpoulis et al. and Matsuda et al. to prepare a biomedical device that is a contact lens as taught by Matsuda et al. that comprises crosslinked polymeric network or composition, comprising a reaction product of a first glycosaminoglycan, a second glycosaminoglycan, and a first crosslinking agent, wherein the first glycosaminoglycan is different than the second glycosaminoglycan as taught by Reinmuller and to use a second crosslinking agent as taught by Stroumpoulis et al., and to also crosslink a third glycosaminoglycan with the reaction product as taught or suggested by Reinmuller, based on factors such as the availability and cost, especially since both  Reinmuller discloses that his crosslinked glycosaminoglycans gel composition can be used to treat skin condition such as scars and Stroumpoulis et al. also disclose or suggest that their crosslinked glycosaminoglycans gel composition or filler can also be used to treat skin condition such as scars, and also since Matsuda et al. disclose that the lens are highly water-absorbable and forms flexible contacting surface having excellent compatibility with the ophthalmic tissue.
The Applicant argues that Stroumpoulis and Chandrasekaran fail to cure the deficiencies of Reinmuller.
However, Chandrasekaran et al. disclose topical ophthalmic medicament delivery system comprises an aqueous suspension containing a lightly crosslinked carboxyl-containing polymer (see abstract). Also, Chandrasekaran et al. disclose that ophthalmic medicament composition can have an osmolality of 10-400 mOsM (see abstract). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Reinmuller, Stroumpoulis et al. and Chandrasekaran et al. to prepare an aqueous ophthalmic composition that comprises their crosslinked-glycosaminoglycans composition that has an osmolality as taught by Chandrasekaran et al. such as 400 mOsmol or 400 mOsmol/kg in order to use it as an ophthalmic medicament or care product that comprises crosslinked polymeric network or composition, comprising a reaction product of a first glycosaminoglycan, a second glycosaminoglycan, and a first crosslinking agent, wherein the first glycosaminoglycan is different than the second glycosaminoglycan as taught by Reinmuller and to use a second crosslinking agent as taught by Stroumpoulis et al., and to also crosslink a third glycosaminoglycan with the reaction product as taught or suggested by Reinmuller, based on factors such as the availability and cost, especially since both Reinmuller discloses that his crosslinked glycosaminoglycans gel composition can be used to treat skin condition such as scars and Stroumpoulis et al. also disclose or suggest that their crosslinked glycosaminoglycans gel composition or filler can also be used to treat skin condition such as scars, and also since Chandrasekaran et al. disclose that their composition can be used as an ophthalmic medicament.
The Applicant argues that contrary to the claimed arrangement, Chandrasekaran teaches a delivery system including lightly crosslinked polymers, preferably ones prepared by suspension or emulsion polymerizing at least about 90 % by weight of a carboxyl-containing monoethylenically unsaturated monomer such as acrylic acid with a polyfunctionalcrosslinking agent such as divinyl glycol (3,4-dihydroxy-1,5-hexadiene) which are formulated with an ophthalmic medicament.
However, the above rejection was made by applying Reinmuller, Stroumpoulis et al. and Chandrasekaran et al. references. And more importantly, Chandrasekaran et al. disclose topical ophthalmic medicament delivery system comprises an aqueous suspension containing a lightly crosslinked carboxyl-containing polymer (see abstract). Also, Chandrasekaran et al. disclose that ophthalmic medicament composition can have an osmolality of 10-400 mOsM (see abstract). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Reinmuller, Stroumpoulis et al. and Chandrasekaran et al. to prepare an aqueous ophthalmic composition that comprises their crosslinked-glycosaminoglycans composition that has an osmolality as taught by Chandrasekaran et al. such as 400 mOsmol or 400 mOsmol/kg in order to use it as an ophthalmic medicament or care product that comprises crosslinked polymeric network or composition, comprising a reaction product of a first glycosaminoglycan, a second glycosaminoglycan, and a first crosslinking agent, wherein the first glycosaminoglycan is different than the second glycosaminoglycan as taught by Reinmuller and to use a second crosslinking agent as taught by Stroumpoulis et al., and to also crosslink a third glycosaminoglycan with the reaction product as taught or suggested by Reinmuller, based on factors such as the availability and cost, especially since both  Reinmuller discloses that his crosslinked glycosaminoglycans gel composition can be used to treat skin condition such as scars and Stroumpoulis et al. also disclose or suggest that their crosslinked glycosaminoglycans gel composition or filler can also be used to treat skin condition such as scars, and also since Chandrasekaran et al. disclose that their composition can be used as an ophthalmic medicament.
The Applicant argues that the additional cited Fu reference fails to overcome the fundamental deficiencies of Reinmuller and Stroumpoulis as applied to the independent claims.
However, Fu et al. disclose hyaluronic acid (HA)-based hydrogels crosslinked with azide-modified poly(ethylene glycol) (PEG) (see abstract).  Also, Fu et al. disclose tetrahydroxyl PEG (2) used in the preparation of azide-modified poly(ethylene glycol) (PEG) (see page 335, scheme 1 and section 3.1). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Reinmuller, Stroumpoulis et al. and Fu et al. to prepare a hydrogel product, composition or crosslinked polymeric network, comprising a reaction product of a first glycosaminoglycan, a second glycosaminoglycan, and a first crosslinking agent, such as tetrahydroxyl PEG crosslinker disclosed by Fu et al. that has the same specific represented crosslinked structure like in Applicant compound, since Stroumpoulis et al. disclose that tetrafunctional polyethylene glycol-based crosslinking agent can be used, and also wherein the first glycosaminoglycan is different than the second glycosaminoglycan as taught by Reinmuller and to use a second crosslinking agent as taught by Stroumpoulis et al., and to also crosslink a third glycosaminoglycan with the reaction product as taught or suggested by Reinmuller, based on factors such as the availability and cost, such as to use it to treat scars, especially since both  Reinmuller discloses that his crosslinked glycosaminoglycans gel composition can be used to treat skin condition such as scars and Stroumpoulis et al. also disclose or suggest that their crosslinked glycosaminoglycans gel composition or filler can also be used to treat skin condition such as scars.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623